         Case 1:19-cv-00386-APM Document 1 Filed 02/14/19 Page 1 of 10



                IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF COLUMBIA

MARIAM ALI NAJI AL ZUBAIDY, a U.S.
Citizen,
                                              Case No. 1:19-cv-386
  3675 E. Louise Dr.
  Phoenix, AZ 85050

and

ALI N. AL ZUBAIDI, her father and a Citizen
of Iraq,

  House 15, Street 28, Locality 630
  Al-Amrya, Iraq

v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY,

Serve: Office of the General Counsel
       Department of Homeland Security
       Mail Stop 3650
       Washington, D.C. 20528

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

Serve: U.S. Citizenship & Immigration
       Services
       425 I. Street, N.W., Room 6100
       Washington, D.C. 20536

UNITED STATES DEPARTMENT OF
STATE,

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522

EMBASSY OF THE UNITED STATES,
         Case 1:19-cv-00386-APM Document 1 Filed 02/14/19 Page 2 of 10



AMMAN, JORDAN,

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522

KIRSTJEN NIELSEN, Secretary of the
Department of Homeland Security,

Serve: Office of the General Counsel
       Department of Homeland Security
       Mail Stop 3650
       Washington, D.C. 20528

L. FRANCIS CISSNA, Director of the United
States Citizenship and Immigration Services,

Serve: U.S. Citizenship & Immigration
       Services
       425 I. Street, N.W., Room 6100
       Washington, D.C. 20536

MICHAEL POMPEO, United States Secretary
of State,

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522

and;

DOUGLAS A. SILLIMAN, Ambassador of the
United States at the U.S. Embassy, Baghdad,
Iraq,

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522

                                               -2-
         Case 1:19-cv-00386-APM Document 1 Filed 02/14/19 Page 3 of 10




  Defendants.


 COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’
  REFUSAL TO ADJUDICATE PLAINTIFFS’ IMMIGRANT VISA APPLICATIONS

        COME NOW Plaintiffs Mariam A. Al Zubaidy and Ali N. Al Zubaidi to respectfully

request a hearing before this Honorable Court to make a determination on Plaintiffs’ immigrant

visa application, or alternatively requesting that this Honorable Court issue a writ of mandamus

compelling Defendants to adjudicate Plaintiffs’ long-delayed immigrant visa applications.

                                             PARTIES


   1. Plaintiff Mariam Al Zubaidy (“Mariam”) is a citizen of the United States.

   2. Plaintiff Ali N. Al Zubaidi (“Ali”) is a citizen of Iraq. He is the father of Mariam Al

Zubaidy. Ali currently resides in Iraq.

   3. Under federal immigration law, a U.S. citizen is eligible to file an immigrant visa petition

for their immediate relatives, including their parents.

   4. Ali is an immediate relative immigrant visa applicant through their United States Citizen

daughter, Mariam.

   5. Ali is an Iraqi citizen. Iraq is a predominantly Muslim country.

   6. Mariam filed immigrant visa petitions for her parents with the USCIS on November 24,

2015.

   7. The USCIS purportedly approved those visa petitions and allegedly forwarded the

approved petition to the National Visa Center (hereinafter sometimes referred to as the “NVC”),

a division of the DOS, for additional processing.


                                                -3-
         Case 1:19-cv-00386-APM Document 1 Filed 02/14/19 Page 4 of 10



   8. Mariam filed Form DS-260, Application for Immigrant Visa and Alien Registration for

her father with the DOS in August of 2016.

   9. Plaintiffs paid, and Defendants accepted, all applicable filing and visa fees.

   10. Ali had his embassy interviews on February 28, 2017. Since that time, his case has been

under administrative processing. The Defendants have refused to issue an immigrant visa to Ali.

   11. Defendant Department of Homeland Security (hereinafter sometimes referred to as “the

DHS”) is the agency of the United States that is responsible for implementing the petition for

alien relative provisions of the law and assisting the DOS with background and security checks.

   12. Defendant United States Citizenship and Immigration Services (hereinafter sometimes

referred to as “the USCIS”) is the component of the DHS that is responsible for processing

petitions filed on behalf of alien relatives seeking to file immigrant visa applicants.

   13. Defendant Department of State (hereinafter sometimes referred to as “the DOS”) is the

agency of the United States that is responsible for communicating with the DHS and managing

Defendant Embassy of the United States in Amman, Jordan, and which is responsible for

implementing the immigrant visa provisions of the law.

   14. Defendant Embassy of the United States in Amman, Jordan (hereinafter sometimes

referred to as “the Amman Embassy”) is a component of the DOS that is responsible for

processing immigrant visa applications and implementing the immigrant visa provisions of the

law.

   15. Defendant Kirstjen Nielsen, the Secretary of the DHS, is the highest ranking official

within the DHS. Nielsen, by and through her agency for the DHS, is responsible for the

implementation of the Immigration and Nationality Act (hereinafter sometimes referred to as


                                                -4-
          Case 1:19-cv-00386-APM Document 1 Filed 02/14/19 Page 5 of 10



“the INA”), and for ensuring compliance with applicable federal law, including the

Administrative Procedures Act (hereinafter sometimes referred to as “the APA”). Duke is sued

in her official capacity as an agent of the government of the United States.

    16. Defendant L. Francis Cissna, Director of the USCIS, is the highest ranking official within

the USCIS. Cissna is responsible for the implantation of the INA and for ensuring compliance

with all applicable federal laws, including the APA. Cissna is sued in his official capacity as an

agent of the government of the United States.

    17. Defendant Michael Pompeo, Secretary of State, is the highest ranking official within the

DOS. Pompeo is responsible for the implementation of the INA and for ensuring compliance

with applicable federal laws, including the APA. Pompeo is sued in his official capacity as an

agent of the government of the United States.

    18. Defendant Douglas Silliman is the Ambassador of the Embassy of the United States in

Baghdad, Iraq. Silliman is being sued in his official capacity as an agent of the government of

the United States.

                                     JURISDICTION AND VENUE

    19. This Honorable Court has federal question jurisdiction over this cause pursuant to 28

U.S.C. § 1331, as it raises claims under the Constitution of the United States, the INA, 8 U.S.C.

§ 1101 et seq., and the APA, 5 U.S.C. § 701 et seq, in conjunction with the Mandamus Act, ​28

USC ​§ ​1361​.

    20. Venue is proper pursuant to 28 U.S.C. § 1391(e)(1) because (1) Defendants are agencies

of the United States or officers or employees thereof acting in their official capacity or under

color of legal authority; (2) no real property is involved in this action, and; (3) the Defendants all


                                                -5-
          Case 1:19-cv-00386-APM Document 1 Filed 02/14/19 Page 6 of 10



maintain offices within this district.

    21. This Honorable Court is competent to adjudicate this case, notwithstanding the doctrine

of consular non-reviewability, ​see United States ex rel. Knauff v. Shaughnessy​, 338 U.S. 537

(1950), because Defendants have not made any decision in regard to Ali’s visa application.


                              FIRST CLAIM FOR RELIEF
              (Agency Action Unlawfully Withheld and Unreasonably Delayed)

    For their first claim for relief against all Defendants, Plaintiffs allege and state as follows:

    22. Plaintiffs reallege and incorporate by reference the foregoing paragraphs as though fully

set out herein.

    23. The APA requires that “[w]ith due regard for the convenience and necessity of the parties

or their representatives and within a reasonable time, each agency shall proceed to conclude a

matter presented to it.” 5 U.S.C. § 555(b). Section 555(b) creates a non-discretionary duty to

conclude agency matters. ​Litton Microwave Cooking Prods. v. NLRB​, 949 F.2d 249, 253 (8th

Cir. 1991). A violation of this duty is a sufficient basis for mandamus relief.

    24. The APA permits this Honorable Court to “compel agency action unlawfully withheld or

unreasonably delayed.” 5 U.S.C. § 706(1).

    25. The DOS Consular Electronic Application Center claims that Ali’s visa application is

currently undergoing “administrative processing.”

    26. The DOS regularly works with the DHS when carrying out background and security

investigations that are delayed by administrative processing.

    27. The DHS has a policy, known as the “Controlled Application Review and Resolution

Program” (hereinafter sometimes referred to as “the CARRP”) that intentionally delays the


                                                 -6-
           Case 1:19-cv-00386-APM Document 1 Filed 02/14/19 Page 7 of 10



applications of adherents of Islam due to security concerns.

   28. On information and belief, Plaintiffs allege that the Defendants are intentionally delaying

a response to the DOS in regard to Ali’s visa application pursuant to the CARRP program.

Plaintiffs allege that this delay is due to Ali N. Al Zubaidi being from a predominantly Muslim

country.

   29. Upon information and belief, Plaintiffs allege that the DOS is and has been complicit in

the delay in processing Ali N. Al Zubaidi’s visa application.

   30. Since 2008, the Defendants have used CARRP—an internal policy that has neither been

approved by Congress nor subjected to public notice and comment—to investigate and

adjudicate applications deemed to present potential “national security concerns.” CARRP

prohibits USCIS field officers from approving an application with a potential “national security

concern,” instead directing officers to deny the application or delay adjudication—often

indefinitely—in violation of the INA.

   31. CARRP’s definition of “national security concern” is far more expansive than the

security-related ineligibility criteria for immigration applications set forth by Congress in the

INA. Rather, CARRP identifies “national security concerns” based on deeply-flawed and

expansive government watchlists, and other vague and overbroad criteria that bear little, if any,

relation to the security-related statutory ineligibility criteria. The CARRP definition casts a net so

wide that it brands innocent, law-abiding residents, like Plaintiffs—none of whom pose a

security threat—as “national security concerns” on account of innocuous activity and

associations, and characteristics such as national origin.

   32. Although the total number of people subject to CARRP is not known, USCIS data reveals


                                                -7-
          Case 1:19-cv-00386-APM Document 1 Filed 02/14/19 Page 8 of 10



that between FY2008 and FY2012, more than 19,000 people from twenty-one Muslim-majority

countries or regions were subjected to CARRP.

    33. Plaintiffs allege that Ali’s application has been in administrative processing beyond a

reasonable time period for completing administrative processing of his visa application.

    34. The combined delay and failure to act on Ali’s immigrant visa application is attributable

to the failure of Defendants to adhere to their legal duty to avoid unreasonable delays under the

INA and the applicable rules and regulations.

    35. There are no alternative adequate or reasonable forms of relief available to Plaintiffs.

    36. Plaintiffs have exhausted all administrative remedies available to them in pursuit of a

resolution of this matter, including repeatedly requesting the processing of their case with the

USCIS, the State Department and the National Visa Center.

                               SECOND CLAIM FOR RELIEF
                           (Violation of Right to Due Process of Law)

    For their second claim for relief against all Defendants, Plaintiffs allege and state as follows:

    37. Plaintiffs reallege and incorporate by reference the foregoing paragraphs as though fully

set out herein.

    38. The right to fundamental fairness in administrative adjudication is protected by the Due

Process Clause of the Fifth Amendment to the United States Constitution. Plaintiffs may seek

redress in this Court for Defendants’ combined failures to provide a reasonable and just

framework of adjudication in accordance with applicable law.

    39. The combined delay and failure to act by Defendants has violated the due process rights

of Plaintiffs.



                                                -8-
         Case 1:19-cv-00386-APM Document 1 Filed 02/14/19 Page 9 of 10



   40. The combined delay and failure to act by Defendants has irrevocably harmed Plaintiffs

by causing a loss of consortium between them, among other ways.

                                      REQUEST FOR RELIEF

        WHEREFORE, Plaintiffs, Mariam A. Al Zubaidy and Ali N. Al Zubaidi request the

following relief:

   1. That this Honorable Court assume jurisdiction over this action;

   2. Enter a judgment declaring that (a) CARRP violates the INA and its implementing

regulations; Article 1, Section 8, Clause 4 of the United States Constitution; the Fifth

Amendment to the United States Constitution; and the APA; and (b) Defendants violated the

APA by adopting CARRP without promulgating a rule and following the process for notice and

comment by the public;

   3. Enjoin Defendants, their subordinates, agents, employees, and all others acting in concert

with them from applying CARRP to the processing and adjudication of Plaintiffs’ immigration

benefit applications;

   4. Order Defendants to rescind CARRP because they failed to follow the process for notice

and comment by the public;

   5. That this Honorable Court issue a writ of mandamus compelling Defendants to promptly

complete all administrative processing within sixty days;

   6. That this Honorable Court take jurisdiction of this matter and adjudicate Ali’s immigrant

visa pursuant to this Court’s declaratory judgment authority;

   7.   That this Honorable Court issue a writ of mandamus compelling Defendants to issue an

immigrant visa to Ali;


                                              -9-
         Case 1:19-cv-00386-APM Document 1 Filed 02/14/19 Page 10 of 10



   8. That this Honorable Court issue a writ of mandamus compelling Defendants to explain to

Plaintiffs the cause and nature of the delay and inform Plaintiffs of any action they may take to

accelerate processing of the visa application;

   9. Attorney’s fees, legal interests, and costs expended herein, pursuant to the Equal Access

to Justice Act, 28 U.S.C. § 2412;

   10. Such other and further relief as this Honorable Court may deem just and proper.




                                                             RESPECTFULLY SUBMITTED
                                                                this 14th day of February, 2019


                                                                       /s/ James O. Hacking, III
                                                                            James O. Hacking, III
                                                                      Hacking Law Practice, LLC
                                                               10900 Manchester Rd., Suite 203
                                                                            Kirkwood, MO 63122
                                                                                (O) 314.961.8200
                                                                                 (F) 314.961.8201
                                                               (E) ​jim@hackinglawpractice.com

                                                            ATTORNEYS FOR PLAINTIFFS




                                                 - 10 -
